Citation Nr: 1702551	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  14-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine to include as secondary to a service-connected disease or injury.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service connected disease or injury.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service connected disease or injury.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board remanded the issues on appeal for additional development in November 2015 and June 2016.  The requested examinations having been provided, the directives have been substantially complied with and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that in a July 2016 supplemental statement of the case (SSOC) the RO readjudicated the issue of service connection for a right leg disability.  However, in June 2016, the Board denied service connection for a right leg disability and thus that issue is not on appeal.

The appeal has been processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disability which he argues is due to service.  He also seeks service connection for a cervical spine disability, gastrointestinal disorder and an acquired psychiatric disorder all due to the lumbar spine disability.  Finally, he seeks a TDIU.

If VA undertakes to provide an examination, the examination must be adequate.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  After a review of the evidence of record, the Board finds that the most recent VA medical opinion of July 2016 regarding the etiology of the lumbar spine discogenic disease and spondylosis is inadequate and a new opinion is needed.  

At the time of the June 2016 remand, the Board noted that the January 2016 VA examiner provided an opinion that it was less likely than not that the Veteran's low back disability, to include disc disease and spondylolisthesis, was related to service as there was no evidence of the specific conditions in-service, and that they were not diagnosed until 2015.  However, the Board found that the opinion did not address all of the relevant evidence of record and was based on inaccurate factual premises.  Therefore, the Board deemed the opinion inadequate for VA purposes and requested that a new opinion be obtained.  

In accordance with the Board remand of June 2016, the RO obtained a new VA medical opinion in July 2016 regarding the etiology of the lumbar spine discogenic disease and spondylosis.  However, a review of that opinion shows that it is not based on an accurate factual premise.  

The July 2016 VA examiner opined that the current lumbar spine disability was less likely as not due to service.  The examiner explained that the back pain in service in 1955 was most likely acute and transitory.  The examiner continued stating that the actual pain is due to discogenic disease and spondylosis which was seen years after service in 1979 and 1989 and which is most likely due to the aging process but not to any injury in service.  

A careful review of the record shows that there is evidence favorable to the Veteran's case which does not appear to have been considered by the July 2016 VA examiner.  An April 1978 letter from the Veteran's private physician states that the Veteran had been treated since 1963 for various conditions including arthritis.  (See VBMS entry of September 30, 2015, pp. 37-38).  X-rays of the lumbar spine of September 1972 obtained due to complaints of pain in the lumbar-sacral region with paresthesia along the right leg, show narrowing of the L5-S1 intervertebral space and reactive marginal sclerosis.  (See VBMS entry of July 24, 1991).  Additionally, a February 1995 private medical certificate states that the Veteran had been treated by his private physician from April 22, 1963 to October 9, 1989 for disc disease amongst other conditions.  (See VBMS entry of September 30, 2015, p. 55).  Further, a February 1990 letter from the Veteran's private physician also states that the Veteran was attended by the physician since 1963 including for disc disease and arthritis.  (See VBMS entry of September 30, 2015, p. 61).  

A review of the July 2016 VA medical opinion shows that none of the above cited evidence was considered when the opinion was rendered.  Indeed, it appears that the examiner specifically found there was no evidence of any lumbar spine disability or symptoms related thereto until 1979.  However, as noted above, there is evidence of record which shows that potentially as early as 1963, the Veteran was seen for complaints related to back pain and as early as 1972 there was radiographic evidence of lumbar spine abnormalities.  As such, the Board finds that the July 2016 VA medical opinion did not address all of the relevant evidence of record and is based on inaccurate factual premises, it is inadequate for VA purposes.  As such, the Board must remand the claim for a new opinion addressing the etiology of the claimed low back condition.

Concerning the claims of entitlement to service connection for a cervical spine disability, a gastrointestinal disability and a psychiatric disability, a February 2012 private treatment record indicated that these disabilities were caused by the claimed low back disability.  Therefore, a determination concerning service connection for the low back disability would materially affect determinations with respect to those claims.  Likewise, a favorable determination with respect to the low back disability would have an impact on the TDIU claim.  As such, the Board finds these claims are all inextricably intertwined with the claim for service connection for a low back disability, and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from a different examiner than the one who provided the January 2016 VA spine examination and the July 2016 VA medical opinion.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  After reviewing the claims file, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability is related to his active duty service?

A detailed rationale for the opinion must be provided.  Attention is invited to the April 1978 letter from the Veteran's private physician states that the Veteran had been treated since 1963 for various conditions including arthritis (See VBMS entry of September 30, 2015, pp. 37-38); X-rays of the lumbar spine of September 1972 obtained due to complaints of pain in the lumbar-sacral region with paresthesia along the right leg, showing narrowing of the L5-S1 intervertebral space and reactive marginal sclerosis (See VBMS entry of July 24, 1991); the February 1995 private medical certificate that states that the Veteran had been treated by his private physician from April 22, 1963 to October 9, 1989 for disc disease amongst other conditions (See VBMS entry of September 30, 2015, p. 55); the February 1990 letter from the Veteran's private physician which states that the Veteran was attended by the physician since 1963 including for disc disease and arthritis (See VBMS entry of September 30, 2015, pg. 61); and, the September 1979 and August 1989 treatment records noting radiographic evidence of disc disease and spondylitic changes, together with a July 1955 service treatment record noting a complaint of back pain. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2.  In the event service connection for the low back disability is granted, any further development deemed necessary with respect to the other claims on appeal should be conducted.

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




